Citation Nr: 1517677	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-01 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a left elbow disorder.

2.  Entitlement to service connection for a right elbow disorder, to include osteoarthritis.

3.  Entitlement to service connection for a bilateral ankle disorder.

4.  Entitlement to service connection for a bilateral knee disorder, to include osteoarthritis.

5.  Entitlement to service connection for a gastrointestinal disorder, diagnosed as gastroesophageal reflux disease (GERD), dysphagia, and chronic diarrhea, to include as due to exposure to environmental hazards in the Persian Gulf War.

6.  Entitlement to an earlier effective date of service connection and later, a compensable grant, for generalized anxiety disorder with features of depression, competent, and panic disorder without agoraphobia (formerly diagnosed as posttraumatic stress disorder) due to a clear and unmistakable error (CUE).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to November 1993.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction resides with the Cheyenne, Wyoming RO.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a February 2015 Board video conference hearing, the transcript of which is included in VBMS. 

Subsequent to the issuance of the January 2014 Statement of the Case, the Veteran submitted additional statements in February 2015, for which a waiver of initial RO consideration was provided.
The issues of (1) right elbow disorder, diagnosed as osteoarthritis: (2) service connection for a bilateral knee disorder, to include osteoarthritis; (3) service connection for a gastrointestinal disorder, diagnosed as GERD, dysphagia, and chronic diarrhea, to include as due to exposure to environmental hazards in the Persian Gulf War; and (4) entitlement to an earlier effective date of service connection and later, a compensable grant, for generalized anxiety disorder with features of depression, competent, and panic disorder without agoraphobia (formerly diagnosed as posttraumatic stress disorder) due to CUE are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have a current disability of the ankles or of the left elbow.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left elbow disorder have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for service connection for a bilateral ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a letter dated in June 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Board concludes that VA's duty to assist has also been satisfied in this case. The RO has obtained the Veteran's service treatment records, post-service treatment records, and his testimony from the February 2015 Board hearing.  The Veteran was also afforded a VA examination in connection with his service connection claims for a left elbow and ankle disorders in October 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2012 VA opinion and findings obtained in this case are adequate as it relates to the left elbow and bilateral ankle disorders.  

As will be discussed in detail below, the Board finds that the Veteran does not have currently diagnosed disabilities relating to the left elbow or ankles.  In this regard, the Board finds that the Veteran has submitted no evidence other than his own statements showing current diagnoses for these claimed disorders.  
A VA medical examination or opinion was not provided for the issue of service connection for the claimed left elbow or bilateral ankle disabilities.  The Board concludes that an examination is not necessary as to these issues because the only evidence indicating the Veteran has a current disability claimed to be related to service are his own lay statements.  Either competent lay or medical evidence is required to establish "an indication" that the Veteran has current left elbow and bilateral ankle disabilities related to service.  See Waters v. Shinseki, 601 F.3d 1274, 1277-78 (Fed. Cir. 2010).  As discussed below, the Veteran offers only his own conclusory opinion regarding causation.  The diagnosis and etiology of elbow or bilateral ankle disabilities are outside the realm of common lay knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Veteran has not provided competent lay evidence derived from personal knowledge or what he has been told by a medical professional.  This is insufficient to satisfy the criteria of 38 U.S.C.A. § 5103A(d)(2).  See id.  As there is no competent evidence of record demonstrating an indication that there is current disability that may be related to an in-service event or injury, a medical examination or opinion is not warranted for the left elbow and bilateral ankle disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the Board finds that no further development of the Veteran's claims is required as there is no evidence indicating that the Veteran currently has any such disorders.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Additionally, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Ankle and Left Elbow Disorders

The Veteran seeks entitlement to service connection for joint pain, to include bilateral ankle pain and left elbow pain.  See Veteran's June 2009 statement.   

Upon review of all the evidence of record, both lay and medical, the Board finds that service connection for a bilateral ankle or left elbow disorder is not warranted. 

Service treatment records do not reflect any complaints, diagnoses, or treatment for an ankle disorder.  In an August 1993 report of medical history, completed by the Veteran at service separation, the Veteran noted that he had been diagnosed with Osgood Schlatter's Disease of the knees, but did not mention an ankle condition at that time.  He did report that he had a painful or "trick" shoulder or elbow, but did not specify which joint (i.e., shoulder or elbow).

Post-service treatment records do not reflect any diagnoses related to the Veteran's ankles or left elbow.  Further, during the October 2012 VA examination, the Veteran specifically denied having ankle pain or dysfunction.  In regard, to the left elbow, the VA examiner noted that the Veteran underwent x-rays in October 2012, which showed a normal left elbow.  Based on these findings, the VA examiner did not provide diagnoses relating to the Veteran's ankles or left elbow.

The Board has also considered the Veteran's statements regarding pain in his ankles and left elbow.  The Board finds, however, that pain alone is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, is not a disability).  As a lay person, the Veteran is competent to relate some symptoms that may be associated with his ankles and elbow, such as pain, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose an ankle or elbow disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  The Board recognizes that the record does not have a complete legible copy of the Veteran's service separation examination, as discuss below in the Remand portion of the decision.  However, as the weight of the evidence demonstrates that there is no current diagnosis of either a left elbow or bilateral ankle disability, there is no prejudice to the Veteran in rendering a decision as to these issues as the threshold requirement of a current disability has not been demonstrated.

Because the evidence does not show that the Veteran has a bilateral ankle or left elbow disability, he has not met the threshold requirement of establishing that he has a current "disability," and the claims must be denied.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-44.  As the preponderance of the evidence is against the claims for service connection for bilateral ankle and left elbow disorders, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a left elbow disorder is denied.

Service connection for a bilateral ankle disorder is denied.


REMAND

Right Elbow Disorder 

The Veteran was afforded a VA examination in October 2012 and was diagnosed with osteoarthritis of the right elbow.  The Board finds that the VA examiner's opinion regarding the etiology of the Veteran's right elbow osteoarthritis to be inadequate.  Specifically, although the VA examiner opined that osteoarthritis has not been associated with Gulf War environmental exposure, the examiner did not provide an opinion as to whether the Veteran's right elbow disorder was otherwise related to service.  This is particularly problematic given that service treatment records reveal that the Veteran suffered a right forearm injury in August 1988.  The Veteran also testified that his right elbow condition began in service.  See Board Hearing Transcript at pg. 9.  For these reasons, the Board finds that the Veteran should be afforded a new VA examination to assist in determining whether his currently diagnosed right elbow osteoarthritis first manifested in service or is otherwise related to service.  

Further, the Board notes that page of 1 of the August 1993 service separation examination report is illegible.  On remand, the AOJ should seek to obtain the best possible copy of this record and associate it with the Veteran's electronic claims file.

Bilateral Knee Disorder

The October 2012 VA examiner also evaluated the Veteran's knees.  The examiner diagnosed the Veteran with osteoarthritis of the medial and patellofemoral compartments of both knees.   The examiner noted that the Veteran complained of knee pain during service and was diagnosed with Osgood Schlatter's disease.  The examiner then opined that the Veteran's currently diagnosed osteoarthritis of the knees was less likely as not incurred in or caused by service.  In support of this opinion, the examiner reasoned that osteoarthritis was not identified during service and the Veteran did not currently have a diagnosis of Osgood Schlatter's disease.  
Further, the examiner reasoned that the Veteran was incarcerated for the last 17 years, during which he had been "walking daily on concrete floors."  The examiner stated that the Veteran's osteoarthritis was the result of the natural progression of the disease.  

The Board finds the October 2012 VA medical opinion regarding the Veteran's knees to be inadequate.  In a January 2013 correspondence (VA Form 9), the Veteran stated that he did not solely walk on concrete floors while incarcerated, and was provided "ample" opportunity to walk on "regular ground."  Further, despite the Veteran's reports of continued knee pain since service, it appears that the VA examiner provided a negative nexus opinion based on the lack of documentation of osteoarthritis in service treatment records.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  For these reasons, the Board finds that a new VA examination is warranted to assist in determining whether the Veteran's currently diagnosed bilateral knee osteoarthritis first manifested in service or is otherwise related to service.

Gastrointestinal Disorders

The Veteran was afforded a VA examination in October 2012 to assist in determining the nature and etiology of his gastrointestinal disorders.  During the October 2012 VA examination, the examiner noted that the Veteran complained of gastrointestinal disturbance for the last 15 to 20 years.  During the evaluation, the examiner also noted that the Veteran had "intestinal conditions," but did not provide a specific diagnosis for the conditions.  Laboratory or diagnostic testing was not conducted.  Further, an opinion as to whether the Veteran's gastrointestinal disorders were related to service was not rendered.

The Veteran submitted treatment records from the Sterling Surgical Center where doctor J.C. diagnosed the Veteran with dysphagia, GERD, and chronic diarrhea.  Given these new diagnoses, the Veteran should be afforded a new VA examination to assist in determining whether his currently diagnosed gastrointestinal disorders, to include dysphagia, GERD, and chronic diarrhea are related to service, to include as due to exposure to environmental hazards in the Persian Gulf War.

CUE Claim

In a July 2012 rating decision, the RO found that entitlement to an earlier effective date of service connection and later, a compensable grant, for generalized anxiety disorder with features of depression, competent, and panic disorder without agoraphobia (formerly diagnosed as posttraumatic stress disorder) was not shown due to CUE.  In August 2012, and within one year of the appeal period, the Veteran filed a notice of disagreement with the July 2012 rating decision.  A review of the record reveals that the Veteran has not been issued a Statement of the Case (SOC) for this issue.  Under these circumstances, the Board has no discretion and must remand this matter for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  A legible copy of the August 1993 service separation examination report should be associated with the record.  If the AOJ is unable to do so, or the original document is not legible, please make a notation of that in the claims file.

2.  Schedule the Veteran for a gastrointestinal VA examination to determine the etiology of the Veteran's currently diagnosed gastrointestinal disorders (to include dysphagia, GERD, and chronic diarrhea).  The electronic claims file should be reviewed by the VA examiner.  The examiner should opine as to the following:

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed gastrointestinal disorder (diagnosed as dysphagia, GERD, and chronic diarrhea) was incurred in or is otherwise related to service, to include as due to exposure to environmental hazards in the Persian Gulf War?  

The examiner must give a rationale for all opinions reached.

3.  Schedule the Veteran for an orthopedic (joints) VA examination to determine the etiology of the Veteran's currently diagnosed right elbow and bilateral knee osteoarthritis.  The electronic claims file should be reviewed by the VA examiner.  The examiner should opine as to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that the currently diagnosed right elbow osteoarthritis first manifested in service or is otherwise related to service, to include the right forearm injury in August 1988?

(b)  Is it at least as likely as not (50 percent or greater probability) that the currently diagnosed bilateral knee osteoarthritis first manifested in service or is otherwise related to service, to include the in-service diagnosis of Osgood Schlatter's disease?

The examiner must give a rationale for all opinions reached.

4.  Issue a statement of the case on the issue of whether entitlement to an earlier effective date of service connection and later, a compensable grant, for generalized anxiety disorder with features of depression, competent, and panic disorder without agoraphobia (formerly diagnosed as posttraumatic stress disorder) is warranted due to CUE.  The issue should be certified to the Board only if a timely substantive appeal is received.

5.  After completing the above, and any other development deemed necessary, the claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


